Opinion issued October 6, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00691-CV
                            ———————————
                          EUGENIA BASSI, Appellant
                                         V.
            REVERSE MORTGAGE SOLUTIONS, INC., Appellee


                    On Appeal from the Probate Court No. 4
                             Harris County, Texas
                       Trial Court Case No. 423919-401


                          MEMORANDUM OPINION


      Appellant, Eugenia Bassi, has filed an unopposed motion to dismiss this

appeal, stating the parties have reached a settlement. See TEX. R. APP. P. 42.1(a)(1).

No opinion has issued. More than 10 days have passed and no party has responded

to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss any pending motions as moot. In accordance with

appellant’s request, the mandate will issue immediately.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2